DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-15, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 8 and 15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation, “controlling the drone to alarm when determining that the drone is in the crashed state.” renders it indefinite, since it is not clear, whether it is controlling drone flight operation or whether it is  controlling alarm giving unit operation to give alarm.Appropriate Clarification is required.
Claims 2-7, 9-14 are rejected as being dependent upon a rejected base claim. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-3, 5-10 and 12-15 are  rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. ( USP 9,422,055) in view of O’Gorman (USP 6,456,946) in view of  Li  et al. (CN-205916347).  
As per Claim 1, Beckman et al. ( Beckman) teaches,  a drone control method (via varying a speed of  one or more motor in an unmanned aerial vehicle, via sensors 504, Processors 514, Computer readable media 516, Interface 528 and Center for gravity module 530, in Fig.5), comprising: monitoring a running status of each power motor in a drone ( via  motor sensors 508, monitoring or measuring the status of some or all of the motors in the UAV 502).

Examiner Interprets, “a crashed state”  as “motor failure”.
However,  Beckman does not explicitly teach, 5determining according to the running status of each power motor whether the drone is in a crashed state; 
In a related field of Art, O’ Gorman teaches, system and method for motor fault detection, wherein,  5determining according to the running status of each power motor whether the drone is in a crashed state; (Abstract, col.1, lines 42-47, col.2, lines 20-28, col.5, line 18 to col.6, line 28, ref. Claims 28 and 1).
It would have been obvious to one of ordinary skill in the art, having the teachings of Beckman and O’Gorman  before him  before the effective filing date of the claimed invention  to modify the systems of Beckman, to include the  teachings (systems, controller, and program code) of  O’Gorman  and configure with the system of Beckman in order to detect fault/ failure  of motors of the UAV and attribute that failure to a crashed state. Motivation to combine the two teachings is, to  detect motors’ operating 
However, Beckman in view of O’Gorman does not explicitly teach, controlling the drone to alarm when determining that the drone is in the crashed state.  
In a related field of Art, Li et al. ( Li) teaches, Unmanned aerial vehicle reporting to police when failing, wherein, controlling the drone to alarm when determining that the drone is in the crashed state.  (Abstract).
It would have been obvious to one of ordinary skill in the art, having the teachings of Beckman and Li  before him before the effective filing date of the claimed invention  to modify the systems of Beckman, to include the  teachings (systems, controller, and program code) of LI  and configure with the system of Beckman in order to detect  breakage/ fault/ failure  of motors of the UAV and attribute that failure to a crashed state and activating an acoustic-optic warning unit  for sending audible alarm/ red alarm signal to the surrounding environment . Motivation to combine the two teachings is, to  detect motors’ operating status and detect motor failure, beeping or flashing light to inform about the whereabout the UAV.(i.e., an added safety feature to find failed/crashed  UAV, ease of detection) .

As per Claim 2, Beckman as modified by O’Gorman and  Li  teaches the limitation of Claim 1. However, Beckman   in view of O’Gorman and  Li teaches, wherein the step of monitoring the running status of each power motor in the drone comprises:  10monitoring, for each power motor in the drone, a working current of the power motor; and determining the running status of the power motor by comparing the (O’Gorman:  Abstract, col.1, lines 42-47, col.2, lines 20-28, col.5, line 18 to col.6, line 28, ref. Claims 28 and 1).

As per Claim 3, Beckman as modified by O’Gorman and  Li  teaches the limitation of Claim 1. However, Beckman   in view of O’Gorman and  Li teaches, wherein the step of determining according to the 15running status of each power motor whether the drone is in the crashed state comprises: acquiring the quantity of power motors not in a normal running state in the drone according to the running status of each power motor; determining whether the quantity of power motors not in the normal running state reaches a preset crash critical quantity, and  20if the quantity of power motors not in the normal running state reaches the preset crash critical quantity, determining that the drone is in the crashed state.( O’Gorman: Abstract, col.1, lines 42-47, col.2, lines 20-28, col.5, line 18 to col.6, line 28, ref. Claims 28 and 1).

As per Claim 5, Beckman as modified by O’Gorman and  Li  teaches the limitation of Claim 1. However, Beckman   in view of O’Gorman and  Li teaches, wherein the step of controlling the drone to alarm 16when determining that the drone is in the crashed state comprises: controlling, for the drone in the crashed state, the power motors in the drone to produce an alarm sound ( Li : Abstract).

As per Claim 6, Beckman as modified by O’Gorman and  Li  teaches the limitation of Claim 5. However, Beckman   in view of O’Gorman and  Li   teaches, 
 However, Beckman   in view of O’Gorman and  Li does not explicitly teach, wherein, controlling, for the drone in the crashed state, pulse width modulation (PWM) periods and duty cycles in the power motors of the drone to adjust currents of the power motors, to cause the power motors to vibrate and produce a sound.
However, controlling,  pulse width modulation (PWM) periods and duty cycles in the power motors of the drone to adjust currents of the power motors, to cause the power motors to vibrate and produce a sound, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
 
As per Claim 7, Beckman as modified by O’Gorman and  Li  teaches the limitation of Claim 1. However, Beckman   in view of O’Gorman and  Li teaches, wherein the step of controlling the drone to alarm 10when determining that the drone is in the crashed state further comprises: controlling, for the drone in the crashed state, an alarm indicator light of the drone to flash as an alarm.  ( Li : See Abstract).
Claim 8 is being rejected using the same rationale as claim 1.
Claim 9 is being rejected using the same rationale as claim 2.
Claim 10 is being rejected using the same rationale as claim 3.
Claim 12  is being rejected using the same rationale as claim 5.
Claim 13 is being rejected using the same rationale as claim 6.
Claim 14 is being rejected using the same rationale as claim 7.
Claim 15 is being rejected using the same rationale as claim 1.
s 4 and 11  are  rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. ( USP 9,422,055) in view of O’Gorman (USP 6,456,946) in view of
 Li  et al. (CN-205916347) in view of  GUO et al. ( USP 2016/0149534).
As per Claim 4, Beckman as modified by O’Gorman and  Li  teaches the limitation of Claim 1. However, Beckman   in view of O’Gorman and  Li teaches all the limitations of claim 4,  except controlling, for the drone in the crashed state, all the power motors of the drone to enter 25a shutdown state.  
In a related field of Art, GUO et al. ( GUO) teaches, motor control system , wherein, controlling, for the drone in the crashed state, all the power motors of the drone to enter 25a shutdown state.  ( via drive module 40 of motor control system, “drive module, configured to drive IGBTs in the IGBT module to turn on or off so as to control the motor to work or stop working”, Abstract, Also see [0009], [0016], Figs. 1-4).
It would have been obvious to one of ordinary skill in the art, having the teachings of Beckman and LI and GUO before him  before the effective filing date of the claimed invention  to modify the systems of Beckman, to include the  teachings (motor control system) of GUO and configure with the system of Beckman in order to, upon detecting motor failure, turning off the IGBT module to stop motor rotation. Motivation to combine the two teachings is, to  detect motors’ operating status and detect motor failure,  and stopping motor rotation to prevent further damage to the motor.

Claim 11 is being rejected using the same rationale as claim 4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.